Citation Nr: 0327351	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  98-17085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from May 1961 to May 1965.

A May 1995 decision by the Board of Veterans' Appeals (Board) 
denied a claim for service connection for diabetes mellitus.  
The veteran later applied to reopen the claim.  A November 
1997 RO decision found that new and material evidence had not 
been submitted to reopen the claim, and the veteran appealed.  
The Board remanded the case to the RO in March 2001 for 
further development of the evidence.  In June 2003, the RO 
held that new and material evidence had been submitted to 
reopen the claim for service connection for diabetes, but the 
RO then denied the merits of the claim for service 
connection.  The Board agrees with the RO that the claim has 
been reopened by new and material evidence (including 
numerous additional medical records and a VA examination), 
and thus the Board has given de novo review to the claim for 
service connection for diabetes.  See 38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).


FINDINGS OF FACT

The veteran's diabetes mellitus began many years after his 
active duty.  The diabetes was first noted when he was in the 
reserve, and it did not begin during and was not permanently 
worsened by periods of active duty for training in the 
reserve.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through discussions in correspondence, RO rating decision, 
the statement of the case, a Board remand, and the 
supplemental statement of the case, the VA has informed the 
veteran of the evidence necessary to reopen and substantiate 
his claim for service connection for diabetes mellitus.  He 
has been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent 
identified medical records have been obtained, and a VA 
examination has been provided.  The notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 
3.303.

Service connection for certain chronic diseases, including 
diabetes mellitus, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or from injury incurred 
in or aggravated by inactive duty training.  38 U.S.C.A. 
§ 101(24).

The evidence shows the veteran had active duty in the Air 
Force from May 1961 to May 1965, and service medical records 
from this time are negative for diabetes.  The veteran did 
not have Vietnam service, and thus the lifetime presumption 
of service connection for diabetes based on Vietnam herbicide 
exposure does not apply in this case.  There is no evidence 
of diabetes within the year after the veteran's May 1965 
release from active duty, and thus the one year presumption 
of service connection for diabetes does not apply.  

Subsequent to his active duty, the veteran had service in the 
Coast Guard Reserve.  This included the usual periods of 
active duty for training (typically periods of about two 
weeks per year), and the usual periods of inactive duty 
training (generally one weekend per month).  Among the 
periods of active duty for training were the periods from 
June 20, 1976 to July 2, 1976, February 13, 1977 to February 
25, 1977, April 3, 1978 to April 14, 1978, July 15, 1979 to 
July 27, 1979, May 27, 1980 to June 6, 1980, and March 2, 
1981 to March 13, 1981.

Medical records for years following the veteran's 1961-1965 
active duty are negative for complaints, findings, or 
diagnosis of diabetes.  Diabetes was first medically noted on 
a routine examination in July 1980, which was outside any 
period of active duty for training.  The medical evidence 
does not establish that the diabetes began during or was 
permanently worsened by any one of the earlier periods of 
active duty for training, or that it was worsened during the 
later brief period of active duty for training.  The 
chronological medical records do not show significant 
worsening of diabetes until several years after diagnosis, 
and medical records since then, dated into 2003, describe 
gradually worsening diabetes and its complications. 

The medical evidence does not indicate that the veteran's 
diabetes, which was first medically noted in July 1980, began 
during his active duty many years earlier, or began during or 
was worsened by the brief periods of active duty for training 
in the reserve.  The veteran was given a VA examination in 
April 2003, and the doctor reviewed and commented on the 
historical records in the claims folder.  The doctor 
essentially opined that the diabetes did not begin during and 
was not worsened by periods of service.  There is no contrary 
competent medical opinion.  As a layman, the veteran does not 
have competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

The weight of the credible evidence demonstrates that the 
veteran's diabetes began many years after his 1961-1965 
active duty; the diabetes was first noted in July 1980 when 
he was in the reserve; and the diabetes did not begin during 
and was not permanently worsened by active duty for training 
in the reserve.  The Board must conclude that the condition 
was not incurred in or aggravated by service, and thus 
service connection is not warranted.  As the preponderance of 
the evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



